Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 03/03/2022 for Application No. 16/953,617. By the amendment, claims 15-28 are pending with claim 25 being amended and claim 29 being canceled. Claims 1-14 remain canceled.

Allowable Subject Matter
Claims 15-28 are allowed.
The statement of reasons for indication of allowed subject matter regarding the above claims is indicated in the prior office action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment / Arguments
The amendment filed on 03/03/2022 has been entered. Applicant’s amendments have overcome the objection of claim 24 and the rejection of claim 29 being rejected under 35 U.S.C §102(a)(1) by Iuchi indicated in the prior office action.
Furthermore, applicant’s arguments on page 5 of the Remarks filed 03/03/2022 with respect to the objection of claim 24 and the rejection of claim 29 being rejected under 35 U.S.C §102(a)(1) by Iuchi have been fully considered and are persuasive.  The objection and rejection of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659